              Case 1:17-cv-09219-PAE Document 39 Filed 10/09/18 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                                   Bank	of	America	Building	
                                                                             18305	Biscayne	Blvd.,	Suite	214		
                                                                                    Aventura,	Florida	33160	
                                                                                       Main:		305-949-7777	
                           	                    	      	       	       	      	        	Fax:				305-704-3877	

October 9, 2018

VIA CM/ECF
Honorable Judge Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square - Courtroom 1105
New York, New York 10007

                 Re:    Piatti Italiani LLC, d/b/a Da Marino Restaurant, et al.-
                        Cases 1:17-cv-09219-PAE & 1:18-cv-01337-PAE

Dear Judge Engelmayer:

        Both undersigned Plaintiffs’ counsel hereby affirm that they met in person on October 7, 2018
(in Florida), for a period of not less than two hours, which was amicable and fruitful. Both undersigned
counsel have agreed that the related cases be consolidated for discovery purposes only, with Mr. Weitz
acting as lead counsel for the purposes of communicating with the Court and Defendants during this
pretrial time period, and are hopeful that settlement shall be accomplished in the near future.

          Thank you.


Respectfully submitted,

     By: /S/ B. Bradley Weitz                       By: /S/ Stuart Finkelstein
     B. Bradley Weitz, Esq.                            Stuart Finkelstein, Esq.
     Counsel for Kiran Vuppala                         Attorney for Jose Figueroa
     THE WEITZ LAW FIRM, P.A.                          FINKELSTEIN LAW GROUP, PLLC
     18305 Biscayne Blvd., Suite 214                   338 Jericho Turnpike
     Aventura, Florida 33160                           Syosset, New York 11791
     Telephone: (305) 949-7777                         Telephone: (718) 261-4900
     Facsimile: (305) 704-3877                         Email: finkelsteinlawgroup@gmail.com
     Email: bbw@weitzfirm.com



 	
